Exhibit 3.1 Dominion Resources, Inc. Bylaws Amended and Restated, effective June 20, 2007 Table of Contents Article I. Name II. Shareholders’ Meetings III. Annual Meeting IV. Special Meetings V. Notice of Shareholders’ Meetings VI. Voting Lists VII. Quorum VIII. Voting IX. Record Date X. Shareholder Proposals XI. Board of Directors XII. Manner of Election of Directors XIII. Powers of Directors XIV. Executive and Other Committees XV. Meetings of Directors and Quorum XVI. Action Without a Meeting XVII. Director Resignation and Removals XVIII. Board Vacancies XIX. Officers XX. Eligibility of Officers XXI. Duties and Authority of Chairman of the Board of Directors, Vice Chairman, Chief Executive Officer and Others XXII. Vice Presidents XXIII. Corporate Secretary XXIV. Treasurer XXV. Controller XXVI. Officer Resignations and Removals XXVII. Officer Vacancies XXVIII. Certificates and Records for Shares XXIX. Transfer of Shares XXX. Voting of Shares Held XXXI. Bonds, Debentures and Notes Issued Under an Indenture XXXII. Amendments XXXIII. Emergency Bylaws XXXIV. Control Share Acquisitions ii Article I.Name. The name of the Corporation is Dominion Resources, Inc. Article II.Shareholders’ Meetings. All meetings of the Shareholders shall be held at such place, within or without of the Commonwealth, as provided in the notice of the meeting provided in accordance with Article V – Notice of Shareholders’ Meetings. Article III.Annual Meeting. The Annual Meeting of the Shareholders shall be held on any date during the period May 1 through May 31 as determined by the Board of Directors from year to year.In the event that such Annual Meeting is omitted by oversight or otherwise on this date, the Board of Directors shall cause a meeting to be held as soon thereafter as may be convenient, and any business transacted or elections held at such meeting shall be as valid as if transacted or held at the Annual Meeting.Such subsequent meeting shall be called in the same manner as provided for in Article IV - Special Meetings. Article IV.Special Meetings. Special Meetings of the Shareholders shall be held whenever called by the Chairman of the Board of Directors, the Vice Chairman, the Chief Executive Officer, or a majority of the Directors.Special Meetings of the Shareholders may also be held following the accrual or termination of voting rights of the Preferred Stock, whenever requested to be called in the manner provided in the Articles of Incorporation. Article V.
